        Case 1:07-cv-02419-JMF Document 225 Filed 03/05/21 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF NEW YORK


                               )
  SECURITIES AND EXCHANGE      )
  COMMISSION                   )
                               )
              Plaintiff,       )
                               )
         v.                    )
                               )
  COLLINS & AIKMAN             )                   Case No. 1:07-cv-02419 (JMF)
  CORPORATION, DAVID A.        )
  STOCKMAN, J. MICHAEL STEPP,  )
  GERALD E. JONES, DAVID R.    )
  COSGROVE, ELKIN B. MCCALLUM, )
  PAUL C. BARNABA, JOHN G.     )
  GALANTE, CHRISTOPHER M.      )
  WILLIAMS, AND THOMAS V.      )
  GOUGHERTY,                   )
                               )
              Defendants.
__________

                    ORDER APPROVING TRANSFER OF FUNDS
                   FOR DISBURSEMENT OF DISTRIBUTION FUND


       The Court, having reviewed the United States Securities and Exchange Commission’s

(“Commission”) Motion for Order Approving Transfer of Funds for Disbursement of

Distribution Fund, and the supporting Declaration of Ed Barrero, and for good cause shown, IT

IS HEREBY ORDERED that:

       1.     The Motion is Granted.

       2.     The Clerk of the Court shall issue a check on the Court Registry Investment

System (“CRIS”) Account Number 1:07-cv-02419 under the case name designation “SEC v.

Collins & Aikman, et al.,” for the amount of $2,667,666.64 payable to “SEC v Collins and

Aikman Fair Fund” for payment for disbursement to the Eligible Claimants listed in the Payment
                     Case 1:07-cv-02419-JMF Document 225 Filed 03/05/21 Page 2 of 2




            File.

                    3.     The Clerk shall direct the payment of $2,667,666.64 from the CRIS account to the

            escrow account “SEC v Collins and Aikman Fair Fund” at The Huntington National Bank

            (“Huntington Bank”) for distribution to the Eligible Claimants in accordance with the

            Distribution Plan (“Plan”).

                    4.     Epiq Class Action and Claims Solutions, Inc. (“Epiq”) shall deposit these funds in

            accordance with paragraphs 73 to 75 of the Plan, into the escrow account at Huntington Bank in

            the name of “SEC v Collins & Aikman Fair Fund” and bearing the Employer Identification

            Number of the Qualified Settlement Fund, as custodian for the benefit of investors allocated a

            distribution pursuant to the plan in SEC v. Collins & Aikman, et al., Civ. Act. No. 1:07-cv-

            02419-JMF (S.D. NY).

                    5.     Epiq shall also establish a separate deposit account titled “SEC v Collins and

            Aikman Fair Fund” for the purpose of funding and processing checks to be distributed to Eligible

            Claimants pursuant to the Plan.

                    6.     Epiq shall disburse these funds to Eligible Claimants in accordance with the terms

            of the Plan and the Payment File reviewed and approved by the Commission.

                    7.     The Clerk shall transmit the funds by wire transfer to:

                                   Account Name: SEC v Collins and Aikman Fair Fund
                                   Bank: The Huntington National Bank

                           The Commission’s counsel shall provide to the Clerk of the Court the necessary
                           banking information for the wire transfer of the funds.


            SO ORDERED


            Dated: March 5, 2021                           __________________________
                                                           United States District Judge
                                                            Hon. Jesse M. Furman
The Clerk of Court is directed to terminate ECF No. 222.
